DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 5/10/22.
The application has been amended as follows: 
The claims have been replaced in their entirety by the claims attached. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 12, 15-21 are allowed.
While EP 2874481 to Kawai, supplied by applicant, teaches 
A mounting system comprising: a mounting line comprising multiple mounting machines for mounting a component on a board that are aligned side by side in a predetermined arrangement direction; a supply device configured to move in the arrangement direction to convey members for use in the mounting machines and supply the mounting machines with the members (column 15, line 9: "component supply members"); and a reporting section configured to issue a warning when the members (column 15, line 9: "component supply members") are not supplied to the mounting machines by the supply device ([0052], last sentence).
And, U.S. Pat. No. 10,618,172 to Diankov teaches a reporting control section acquires a work scheduled time of work and determines whether an object is missing (Col. 31, lines 18-41).
Neither Kawai nor Diankov, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
12. A mounting system comprising:
a mounting line comprising multiple mounting machines for mounting a component on a board that are aligned side by side in an arrangement direction;
a supply device configured to move in the arrangement direction to convey a member for use in the mounting machines and supply the mounting machines with the member; 
a reporting section configured to issue a warning when the member is not supplied to the mounting machines by the supply device; and
a reporting control section configured to perform a determination process for determining whether the member is supplied to the mounting machine by the supply device and cause the reporting section to issue a warning when it determines through the determination process that the member is not supplied,
wherein the reporting control section acquires a work scheduled time of work including at least one of conveying the member and supplying the member to the mounting machine that are performed by the supply device and determines whether the member is supplied based on whether the work is performed by the work scheduled time in the determination process.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896